Citation Nr: 0010833	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  89-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, NM 


THE ISSUE

Whether there was clear and unmistakable error in a July 22, 
1946 rating decision granting service connection for a 
duodenal ulcer, but assigning a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO), which determined that a prior July 22, 
1946, rating decision was not clearly and unmistakably in 
error in assigning a noncompensable evaluation for a service-
connected ulcer.  

In March 1998 the Board upheld the April 1995 RO 
determination.  The veteran appealed.  In July 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board decision and granted a joint motion for 
remand.  The appeal as to 18 other issues considered by the 
Board in March 1998 was dismissed.  

The Board observes that additional evidence in support of the 
veteran's claim was received at the Board in January, 2000.  
The veteran's attorney waived initial RO consideration of 
this evidence in accordance with the provisions of 38 C.F.R. 
§ 20.1304 (1999).  


FINDING OF FACT

The evidence of record at the time of the July 1946 rating 
decision granting service connection for a duodenal ulcer, 
and assigning a 0 percent (noncompensable) rating, 
demonstrated mild disability, including active ulcer crater 
requiring hospitalization within the previous 2 months, such 
as to undebatably warrant a compensable (10 percent) 
disability rating.  




CONCLUSION OF LAW

The July 1946 decision by the RO, which denied a compensable 
evaluation for service-connected duodenal ulcer, was clearly 
and unmistakably erroneous and is not final.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Regulation No. 2(a) Part 
II, par III; Department of Veterans Affairs Regulations 1008 
and 1009, effective January 25, 1936, to December 31, 1957.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges, and has so testified in November 1993, 
that there is clear and unmistakable error in the unappealed 
July 1946 rating decision assigning a noncompensable 
evaluation for duodenal ulcer disease.  It is argued in 
effect that if the correct facts with respect to his ulcer 
condition were known by the RO at the time of the rating 
decision, his ulcer would not have been considered healed and 
a compensable evaluation would have been assigned.  In the 
joint motion filed at the Court it was further argued that 
the veteran's service medical records reflect symptoms, to 
include anemia, of active ulcer disease within two years 
preceding the claim such as to warrant a compensable 
disability evaluation.  

Factual Summary

In this case, the evidence of record at the time of the July 
1946 rating decision consisted of the veteran's service 
medical records which showed that he was evaluated for a 
bleeding ulcer in May 1946.  At that time the veteran was 
admitted to a U.S. naval medical facility in New York with 
complaints of tarry stools for five days.  The veteran 
reported that for the past five months he had also 
experienced a gnawing midepigastric pain relieved by food, 
especially milk.  It was further reported that five days 
prior to this hospital admission, the veteran began to 
experience black stools, which continued to the present, and 
that a local doctor had advised immediate hospitalization.  
The veteran was noted to have no vomiting or hematemesis.  
Past history obtained from the veteran disclosed the usual 
childhood diseases and an operation two years earlier for a 
cyst teratoma.  On physical examination at admission the 
veteran was found to be well developed, well nourished, and 
in no acute distress but quite pale.  The abdomen 
demonstrated no splinting, masses or tenderness.  The liver, 
kidney, and spleen were not palpable.  A rectal examination 
was significant for tarry stool.  Bleeding gastric ulcer was 
the diagnostic impression.  RBC (red blood cell (count)) was 
noted as 3 million; Hbg (hemoglobin) was 60 percent.  A 
repeat RBC the following day was also noted as 3 million with 
a Hb of 60 percent.  The veteran was noted to be not actively 
bleeding, and to feel quite well except for being weak.  He 
was placed on an ulcer diet, and on his fourth day of 
hospitalization was deemed asymptomatic without any evidence 
of tarry stools.  A copy of an X-ray (upper GI study) was 
interpreted in early June 1946 to show no evidence of defect 
in the esophagus.  It was noted that the veteran's stomach 
emptied slowly, but no organic lesions were seen.  
Fluoroscopic examination revealed a persistent deformity of 
the duodenal cap with some tenderness.  A definite ulcer 
crater was shown in the mid portion of the cap.  Although the 
veteran was noted in early June 1946 to have no manifest 
symptoms, he was diagnostically assessed as having an active 
duodenal ulcer following GI studies.  He remained 
asymptomatic, and in late June 1946 films and fluoroscopic 
examination of the upper GI tract showed no evidence of 
defect in the esophagus or stomach.  The duodenal bulb did 
show distortion of the mucosal folds and slight deformation.  
It was not irritable or tender.  The veteran was discharged 
from hospitalization in late June 1946, asymptomatic on an 
ulcer diet regime.  The veteran's July 1946 medical 
examination for service separation noted the veteran's 
history of a duodenal ulcer only, with no indication of any 
current complaints or findings.  

A claim for service connection for duodenal ulcer, noting 
treatment between May and June 1946, was received from the 
veteran in July 1946.  Service connection for a duodenal 
ulcer, rated noncompensably disabling, effective from July 
1946, was established by an unappealed rating action by the 
RO dated July 22, 1946.  

In September 1990, the veteran's then representative (DAV) to 
the RO submitted an August 1990 letter from the State of New 
York Division of Veterans Affairs.  This letter reported that 
records of the Mt. McGregor Veterans Rest and Convalescence 
Camp at Wilton, New York, and maintained by the New York 
State Division of Veterans Affairs, indicated that the 
veteran was admitted to the Mt. McGregor facility for an 
approximate 23-day period in August 1946 for treatment of a 
duodenal ulcer.  His condition at discharge was described as 
"good".  

Evidence received subsequent to the July 1999 Court order 
granting the joint motion and remand to the Board includes an 
October 1999 statement from a private physician, Matthew J. 
Kelly, M.D., who reported that he had reviewed the veteran's 
medical records dated from May 22, 1946, to June 27, 1946.  
Dr. Kelly stated that it was clear from these records that 
the veteran suffered from continuous manifestations of anemia 
and impairment of health during this time.  He noted 
particularly that the evidence of tarry stools for five days 
prior to admission and the low red blood cell count during 
much of the hospital stay, as significant evidence of anemia.  
He added that clearly the manifestations of anemia were 
present for more than 10 days.  

Also submitted into evidence were excerpts from the 1940 
edition of the Merck Manual describing the etiology and 
diagnosis of anemia.  

Analysis

Absent the filing of a notice of disagreement and a 
substantive appeal within one year of the date of mailing of 
the notification of the denial of the appellant's claim, and 
in the absence of clear and unmistakable error, a rating 
determination is final.  Veterans Regulation No. 2(a) Part 
II, par III; Department of Veterans Affairs Regulations 1008 
and 1009, effective January 25, 1936, to December 31,1957.  

Clear and unmistakable error (CUE) is a very specific and 
rare kind of error of fact or law that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts as they were known at 
the time must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior decision.  
Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "There 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error...that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error."  Fugo, 6 Vet. App. at 44.  Where a 
valid claim for CUE has not been raised, it is not well 
grounded.  Expressions of disagreement with how the 
adjudicators weighed or evaluated the facts before them are 
not a sufficient basis for a valid claim.  Newman  v. Brown, 
5 Vet. App. 99 (1993).  The Court has held that for there to 
be a valid claim of clear and unmistakable error there must 
have been an error in the prior adjudication of the claim.  
In Thompson v. Derwinski, 1 Vet. App. 251 (1991), it was held 
that a difference of opinion as to the facts, or a 
disagreement with the original rating and its interpretation 
of the facts, is not to be the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  Either the 
correct facts as they were known at the time were not before 
the adjudicator, or the legal provisions effective at the 
time were improperly applied; a mere difference of opinion in 
the outcome of the adjudication does not provide a basis to 
find the VA committed administrative error during the 
adjudicative process.  Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-615 
(1991).  

Thus, in order to plead a well-grounded claim for CUE, two 
requirements must be met.  The alleged error must be 
specified, and it must be alleged why, if the purported CUE 
had not been made, the results would have been different.  

The veteran through his attorney has argued with respect to 
the claim of CUE, that a noncompensable rating for a duodenal 
ulcer under the VA's 1945 rating schedule was applicable only 
when the ulcer is latent or postoperative, healed, without 
subsequent symptoms in the past two years.  The veteran 
argues that given that the service medical records available 
in July 1946 documented ulcer symptoms within the previous 
two years (i.e., between May and June 1946), the 
noncompensable rating was erroneous.  

The veteran's ulcer was rated by the RO under Diagnostic Code 
7305 of the 1945 rating schedule.  Diagnostic Code 7305 
provided that a noncompensable rating is warranted for a 
duodenal ulcer that is "latent; or postoperative, healed, 
without subsequent symptoms in the past two years."  A 10 
percent rating requires mild disability; with recurring 
symptoms only once or twice a year.  A 20 percent rating 
requires a moderate duodenal ulcer; recurrent episodes of 
severe symptoms 2 or 3 times a year averaging a week or more, 
or with continuous moderate manifestations; a 40 percent 
rating is warranted for a moderately severe disability; with 
continuous manifestations of anemia, malnutrition, and 
impairment of health, or with recurrent incapacitating 
episodes averaging 10 days in duration and occurring several 
times a year.  

The dispositive issue thus becomes whether the veteran's 
ulcer condition was latent and, if not, then to what extent 
where disabling symptoms manifested.  For the reasons 
discussed below, the Board finds that the RO, in light of the 
evidence then existing, failed to apply sound rating judgment 
in accordance with the rating schedule.  Consequently, the 
decision in finding that the veteran was not entitled to a 
compensable (10 percent) rating for his ulcer disorder was 
clearly and unmistakably erroneous and must be overturned.  

Under Diagnostic Code 7305 of the 1945 Rating Schedule, 
duodenal ulcers were characterized as latent, mild, 
moderately severe, severe, or pronounced; depending on the 
frequency of symptoms, the extent of those symptoms, and the 
degree of incapacitation resulting therefrom.  The veteran's 
service medical records show that the veteran's ulcer 
condition in 1946 was antecedent to any operation and thus 
not postoperatively healed.  Furthermore, neither was the 
veteran's ulcer "latent" as it had definitely been 
established by x-ray the previous month, and on discharge 
from hospitalization in June 1946 the veteran was required to 
be on an ulcer diet.  The RO in assigning a 10 percent 
disability evaluation failed to give consideration to the 
positive findings shown during the veteran's hospitalization 
one month earlier and essentially found that the veteran was 
then asymptomatic.  This was not the case.  Had the RO 
considered the recent findings in service as well as the 
veteran's need for an ulcer diet, assignment of a 10 percent 
evaluation under diagnostic code 7305 would have been 
accomplished. 

The Board, however, notes that contrary to the arguments made 
by the veteran's representative, the medical evidence then of 
record did not demonstrate the presence of more than mild 
disability.  Here we observe that, while information was 
received by VA many years later revealing that the veteran 
was hospitalized in August 1946 for his duodenal ulcer at a 
facility maintained by the New York State Division of 
Veterans Affairs, this event in August 1946 was clearly not 
known by the RO at the time of the July 1946 rating decision 
in question.  As such, evidence of this hospitalization as 
well as any subsequent evidence received into the file, 
including the excerpt from the Merck Manual and the recent 
statement received from Dr. Kelly, cannot be proffered as a 
basis for establishing CUE in the earlier July 1946 rating 
action.  We observe that any determination in this matter 
must be based on the record that existed at the time of the 
prior decision.  

The evidence then of record failed to demonstrate the 
presence of a duodenal ulcer which produced recurring 
episodes of severe symptoms (two or three times a year 
averaging 10 days in duration) or continuous moderate 
manifestations.  While the veteran's service medical records 
documented low red blood cell counts and weakness prior to 
separation from service, the purported hallmarks of anemia, 
there was no indication that the veteran's anemia had not 
resolved.  In fact on the fourth day of hospitalization in 
June 1946, the veteran was considered asymptomatic without 
any evidence of tarry stools.  Bearing in mind the absence of 
any clinical findings of continuous manifestations of anemia 
in July 1946 in addition to the absence of any other criteria 
for the assignment of an evaluation in excess of ten percent, 
such as recurrent episodes of severe symptoms, 2 or 3 times a 
year, recurrent incapacitating episodes, continuing 
malnutrition and impairment of health, an evaluation in 
excess of ten percent for a duodenal ulcer by the RO in July 
1946 was not warranted.

On the basis of the foregoing, the Board concludes that the 
medical evidence at the time of the July 1946 decision 
clearly indicates that a 10 percent rating should have been 
assigned for the veteran's service-connected duodenal ulcer 
instead of a noncompensable rating.  That being the case, the 
decision was clearly and unmistakably erroneous to this 
extent and must be corrected.



ORDER

The July 1946 rating decision was clearly and unmistakably 
erroneous in failing to assign a 10 percent rating to the 
veteran's duodenal ulcer.  





		
	J. E. DAY
Member, Board of Veterans' Appeals




 
- 9 -

- 9 -


